Citation Nr: 1118389	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.

2. Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder to include anxiety or depression.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1971 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2007 of the Department of Veterans Affairs (VA) Regional Office (RO or an Agency of Original Jurisdiction (AOJ)) in Winston-Salem, North Carolina.

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In December 2009, the Board remanded the claim for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2011, the Veteran submitted a statement in support of this claim and later waived the right to have the statement initially considered by an Agency of Original Jurisdiction.

The claim of service connection for a psychiatric disorder other than posttraumatic stress disorder is REMANDED to an Agency of Original Jurisdiction via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran did not serve in combat, and there is no evidence of fear of hostile military or terrorist activity or of a personal assault or credible evidence of an noncombat in-service stressor to support a diagnosis of posttraumatic stress disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), of the American Psychiatric Association in accordance with 38 C.F.R. § 4.125(a). 

CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 3.304(f) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  






The RO provided pre-adjudication VCAA notice by letters, dated in November 2005 and in March 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was provided a PTSD questionnaire asking for information or evidence about any in-service stressor.  Additionally, the Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  No further VCAA notice is required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate ae claim.  The RO has obtained the Veteran's service treatment and service personnel records, as well as VA and private medical records.  







The RO had made reasonable, but unsuccessful, efforts to obtain credible supporting evidence of the claimed in-service stressor, including requests to the Army Criminal Investigation Division, the Army Records Center (depository for records of the Provost Marshal's Office, the base commander, and military police (searching records in March and in May 1971)), and a fellow serviceman, identified by the Veteran.  

The RO determined that the Veteran provided insufficient information about the unit or the names or the date involved in the claimed in-service stressor to allow for a meaningful search by the U.S. Army and Joint Services Records Research Center.    Also a meaningful search of unit records, hospital records and a Material Deficiency Report, as suggested by the Veteran, is not possible without more specific information about the unit, the names, and date of the claimed in-service stressor.  

VA has not afforded the Veteran a VA examination to substantiate the claim of service connection and further development is not required because there is no documentation of posttraumatic stress disorder in service or credible supporting evidence that the claimed in-service stressor occurred, as required under 38 C.F.R. § 3.304(f).  As the evidence does not indicate that the disability may be associated with service, a VA medical examination is not required to decide the claim under the duty to assist.  38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.






REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The service personnel records show that the Veteran served in the United States Army from March 1971 to March 1973.  At Fort Jackson, South Carolina, the Veteran completed basic combat training from March to mid-May 1971 and advanced individual training from mid-May 1971 to August 1971.  The Veteran did not serve in Vietnam.  

The service treatment records, including the report of separation examination, contain no complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder.

After service, VA records show that in January 2005 the Veteran tested positive on a screening test for posttraumatic stress disorder.  In June 2005, the Veteran was evaluated for possible posttraumatic stress disorder.  The Veteran described an incident in service when an ambulance ran into a column of troops on a road march, injuring several soldiers.  The Veteran complained of intrusive thoughts about the incident.  In September 2005, the diagnosis was posttraumatic stress disorder (noncombat). 

In December 2005, the Veteran was evaluated by H.E.B., JR., MD, a private psychiatrist.  The Veteran described an incident during basic training when an ambulance ran off the road into a column of troops, injuring several soldiers.  According to the Veteran, the problem was that he was trained in first aid, but his drill instructor would not allow him to attend to the injured.  He related that he had difficulty getting the scene out of his mind and that he recalled the scene during his time in the Army and since then, resulting in sleep disturbance, flashbacks, and concentration impairment.  The diagnosis was posttraumatic stress disorder, associated with the in-service incident described by the Veteran. 



In several statements in support of the claim and in testimony in August 2009, the Veteran provided greater details of the incident during basic training.  He stated that his company was on a march on a base road and another unit was on a march along the other side of the road.  A military ambulance, which he later learned was driven by someone without authorized, raced up and down the road several times, the driver then lost control of the vehicle and the vehicle plowed into the column of troops of the other unit.  Several soldiers were injured, some of them seriously.  The Veteran, who had training in first aid and as an emergency medical technician before service, wanted to help the injured, but he was ordered by his drill instructor to stay in formation.  He recalled that two rifles were bent into a "V" shape by the impact.  The Veteran stated that he felt helpless, which he found disturbing and traumatizing.  The Veteran stated his symptoms had been ongoing over many years, but worsened when he was abruptly reminded of the incident in 2003 by the sight of an old military ambulance, similar to the one in the incident in service.  He indicated that the incident occurred in March or May 1971, but he did not know the unit or the names of the soldiers injured. 

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303 and 3.304.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In tandem with the general requirements of service connection, service connection for posttraumatic stress disorder (PTSD) specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., of the American Psychiatric Association (DSM- IV); a link or nexus established by medical evidence between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner -of-war experience, the Veteran's lay testimony alone may not establish the occurrence of the alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  

See 38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010); see Moreua v. Brown, 9 Vet. App. 389, 396 (1996) (When a claim for PTSD is based on a noncombat stressor, the noncombat veteran's testimony alone is insufficient proof of a stressor.). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 





Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder (PTSD), PTSD was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply. 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b).






38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. § 3.3034(f) (Posttraumatic Stress Disorder) 

In a statement to a private psychiatrist in December 2005, the Veteran described an incident during basic training when an ambulance ran off the road into a column of troops, injuring several soldiers.  According to the Veteran, he had difficulty getting the scene out of his mind and that he recalled the scene during his time in the Army and since then, resulting in sleep disturbance, flashbacks, and concentration impairment, which he associates with PTSD. 

The Veteran as a lay person is competent to describe the incident, which he personally observed.  38 C.F.R. § 3.159; see Layno at 469-71.  As recollections of an event may be associated with the diagnosis of PTSD under DSM-IV, and as symptoms, not treatment, are the essence of continuity, the Veteran's statement meets the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

As the service treatment records lack the documentation of manifestations sufficient to identify PTSD and sufficient observation to establish chronicity during service chronicity in service is not adequately supported by the service treatment records.

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  

After service, the evidence in support of continuity of symptomatology consists of the Veteran's statements and testimony that the symptoms of PTSD began in service and have persisted since then. 

As the Veteran is competent to describe symptoms, his statements and testimony are admissible and are to be considered as evidence of continuity.  38 C.F.R. § 3.159, see Rucker at 74 (competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.).  

Although the Veteran is competent to describe symptoms of PTSD, PTSD is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of PTSD is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

And although the Veteran as a lay person is competent to identify a simple medical condition and to offer an opinion on a simple medical condition, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), in a claim of service connection for PTSD, there is a specific legal requirement that the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f). 

In other words, PTSD is not a simple medical condition that the Veteran as a lay person can perceive based on mere personal observation, that is, by visual observation or by any other of the senses.

For these reasons, the Veteran as a lay person is not to competent to declare that he has PTSD or to offer an opinion that PTSD is related to the incident in service as the Veteran has described as PTSD is not a simple medical condition. 

And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that he has PTSD or to offer an opinion on a condition that is medical in nature.  Therefore, the Board rejects the Veteran's statements and testimony, that is, the lay evidence, as competent evidence that he has PTSD related to service either based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

Although the Veteran as a lay person is not competent declare that he has PTSD or to offer an opinion that PTSD is related to service, the Veteran is competent to related a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.

The competent medical evidence, that is, a medical diagnosis, statement, or opinion by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion, such as any health-care professional, 38 C.F.R. § 3.159(c), shows that PTSD was first documented in 2005 by a VA health-care professional and a private psychiatrist based on the in-service incident as described by the Veteran. 

As this evidence does tend to prove a material issue of fact, that is, a diagnosis of PTSD related to military service, the evidence is favorable to the claim under either continuity of symptomatology under 38 C.F.R. § 3.303(b) or initial diagnosis after service under 38 C.F.R. § 3.303(d).

However before the Board can consider and weigh the favorable evidence, the Board must determine whether there is credible supporting evidence that the claimed in-service stressor actually occurred to support the diagnosis.  38 C.F.R. § 3.304(f).   


As posttraumatic stress disorder was not diagnosed in service, as the in-service stressor, a vehicle accident, is not related to combat or to fear of hostile military or terrorist activity or to a prisoner -of-war experience or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of the alleged in-service stressor, in this case, a noncombat stress and the record must contain credible supporting evidence that the alleged in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010); see Moreua v. Brown, 9 Vet. App. 389, 396 (1996) (When a claim for PTSD is based on a noncombat stressor, the noncombat veteran's testimony alone is insufficient proof of a stressor.). 

The RO had made reasonable, but unsuccessful, efforts to obtain credible supporting evidence of the claimed in-service stressor, including requests to the Army Criminal Investigation Division, the Army Records Center (depository for records of the Provost Marshal's Office, the base commander, and military police (searching records in March and in May 1971)), and a fellow serviceman, identified by the Veteran.  

Also, the RO determined that the Veteran provided insufficient information about the unit or the names or the date involved in the claimed in-service stressor to allow for a meaningful search by the U.S. Army and Joint Services Records Research Center.  And a search of unit records, hospital records and a Material Deficiency Report, as suggested by the Veteran, is not possible without more specific information about the unit, the names, and date of the claimed in-service stressor.  

Despite the efforts of the RO to obtain credible supporting evidence of the in-service stressor, the only evidence of the in-service stressor is the Veteran's statements and testimony, which alone are insufficient proof of the noncombat in-service stressor.





As there is no credible supporting evidence of the noncombat in-service stressor, the Board must reject the diagnosis of PTSD by a VA health-care professional and a private psychiatrist.  For this reason, the Board finds the favorable medical opinions do not tend to prove a material issue of fact, that is, a diagnosis of PTSD related to military with credible supporting evidence of a noncombat in-service stressor, where the Veteran's statements and testimony alone are insufficient to establish the occurrence of the alleged noncombat in-service stressor.  

The Board therefore concludes that the favorable medical evidence has no probative value, that is, the medical evidence is not given any evidentiary value in considering the claim based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

In the absence of credible supporting evidence of the alleged in-service stressor, there is no possible association with service, and VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the absence of credible supporting evidence of a noncombat in-service stressor to support the diagnosis of posttraumatic stress disorder, there is no valid claim for service connection.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the above reasons, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for posttraumatic stress disorder is denied. 



REMAND

In August 2009, while the claim of service connection for posttraumatic stress disorder was pending, the Veteran filed a claim of service connection for anxiety disorder.  An AOJ adjudicated the claim and addressed the claim in the supplemental statement of the case in January 2011.  VA records in February 2006 show depressive disorder on the list of health problems.  In a statement in January 2011, after the issuance of the supplemental statement of the case, the Veteran stated that in August 2009 he was selected for a VA program to treat depression and anxiety.  

As the Veteran has identified VA records as pertinent to his claim that have not been requested, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request records, including any psychology consultations or evaluation for a treatment program, since February 2006 from the Winston-Salem and Salisbury, North Carolina VA facilities. 

2.  In light of the additional evidence, if any, determine whether a medical examination and medical opinion under the duty to assist are necessary to decide the claim, and, if so, afford the Veteran the appropriate VA examination and obtain an opinion.

3.  After completion of the foregoing, adjudicate the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


